DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f) based on an application (Application No. PCT/EP2017/067312) filed in EPO on 11 Jul 2017, which further claims priority to US Provisional App 62/362,724 filed on 15 Jul 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 Jan 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Specification
The disclosure is objected to because of the following informality: “where the fiber or fibers 104 are located a volume 131” should read “where the fiber or fibers 104 are located in a volume 131” (pg. 15, lines 14-15).  
Appropriate correction is required.

Claim Objections
Claims 5-6, 16-17, 20-21, and 23 are objected to because of the following informalities:  
“reconfigurable  portion” should read “reconfigurable portion” (claims 5-6);
“a flexible instrument” within the body of claim 16 should read “the reconfigurable portion” to avoid confusion with the preamble of claim 16;
“a reconfigurable portion” within the body of claim 16 should read “the reconfigurable portion” to avoid confusion with the preamble of claim 16;
“measuring movement includes measuring the inflation or deflation of the balloon” should read “measuring the movement includes measuring an inflation or deflation of the balloon” (claim 17);
“plurality supplemental optical fibers” should read “a plurality of supplemental optical fibers” (claims 20-21);
“locating 214 the second launch position in an image” should read “locating the second launch position in the image” (claim 21); 
“strain/shape data” should read “strain and/or shape data” (claim 21); and
“the strain or shape data” should read “strain or shape data” (claim 23).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the plurality of optical fibers being configured for measuring movement relative to one another by an optical interrogator and an optical interpreter to sense a change in distance between the plurality of optical fibers to detect a state of a reconfigurable portion of the flexible instrument”. It is unclear which structure, among the plurality of optical fibers, the optical interrogator, and the optical interpreter, is “measuring movement relative to one another”. Claims 2-8 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the plurality of optical fibers being configured for measuring movement relative to one another with an optical interrogator and an optical interpreter to sense a change in distance between the plurality of optical fibers to detect a state of a reconfigurable portion of the flexible instrument”.
Claim 20 recites “The method as recited in claim 16, wherein the at least one supplemental optical fiber includes a plurality of supplemental optical fibers …” The antecedent basis for “the at least one supplemental optical fiber” is unclear. It is unclear whether claim 20 is dependent on claim 19, which recites at least one supplemental optical fiber, or “the at least one supplemental optical fiber” recited in claim 20 should recite “at least one supplemental optical fiber”. Claim 21 inherits the deficiency by the nature of its dependency on claim 20. For 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 5-6, 8, 16-17, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over O'Beirne et al. (US PG Pub No. 2012/0271339, provided by the Applicant in IDS of 03 Jan 2019) - hereinafter referred to as O’Beirne.
Regarding claim 1, O’Beirne discloses a sensor device (at least Fig. 1) comprising:
a flexible instrument (balloon catheter 102) including at least one lumen (Fig. 2: proximal end 124 of balloon 122); and
a plurality of shape or strain sensing optical fibers integrated in the flexible instrument in the at least one lumen and extending over a length of the flexible instrument ([0034]: a plurality of parallel optical fibers helically wrapped around the balloon, each optical fiber having at least one fiber Bragg grating sensor … to monitor balloon diameter variation between the proximal end of the balloon and the distal end of the balloon and ensure symmetrical expansion of the balloon), 
the plurality of optical fibers being configured for measuring movement relative to one another ([0034]: a plurality of parallel optical fibers to monitor balloon diameter variation) by an optical interrogator (Fig. 1: optical interrogator 103; [0028]: optical interrogator 103 emits light through optical fiber) and an optical interpreter (Fig. 1: wavelength detector 105; [0028]-[0029]: wavelength detector 105 correlates strain into a diameter of balloon 122) to sense a change in distance between the plurality of 
	It is noted that the limitation “measuring movement relative to one another … to sense a change in distance between the plurality of optical fibers” was given a broadest reasonable interpretation in light of the specification as “measuring the inflation or deflation of the balloon, the expansion/contraction of a stent or endograft, etc.” (pg. 17, lines 12-15 of the specification of the instant application).
Additionally, although the teachings of O’Beirne cited above are taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because O’Beirne teaches that a wide range of different embodiments can be constructed based on its disclosure ([0040]) and because each of the embodiments are in the same field of endeavor ([0008]: determining an expanded diameter of a balloon of a balloon catheter). In particular, O’Beirne discloses a plurality of parallel optical fibers to monitor the balloon diameter variation in one embodiment, as well as an optical interrogator and an optical interpreter to continuously monitor the diameter of the balloon in another embodiment. The motivation for combining O’Beirne’s plurality of parallel optical fiber with an optical interrogator and an optical interpreter would have been to “emit light through the optical fiber 140 at regular predetermined intervals in order to continuously monitor the diameter of balloon 122 (by an optical interrogator) … 
Regarding claim 2, O’Beirne discloses all limitations of claim 1, as discussed above, and O’Beirne discloses:
wherein the flexible instrument includes a balloon catheter (balloon catheter 102) and the reconfigurable portion includes a balloon ([0034]: monitor balloon diameter variation).
Regarding claim 5, O’Beirne discloses all limitations of claim 1, as discussed above, and O’Beirne discloses:
wherein the plurality of optical fibers include at least one supplemental optical fiber to measure the reconfigurable portion of the flexible instrument ([0034]: a plurality of parallel optical fibers helically wrapped around the balloon, each optical fiber having at least one fiber Bragg grating sensor).
	O’Beirne further discloses in a different embodiment:
a fiber configured to measure an entire length of the flexible instrument ([0026]: optical fiber 140 extends the entire length of catheter 102 during tracking of the catheter through the vasculature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan’s plurality of optical fibers for monitoring balloon diameter to include Chan’s optical fiber configured to measure an entire length of a catheter. The motivation for the combination would have been to allow “tracking of 
Regarding claim 6, O’Beirne discloses all limitations of claim 5, as discussed above, and O’Beirne discloses:
a plurality of supplemental optical fibers ([0034]: a plurality of parallel optical fibers) and a second launch position for the plurality supplemental optical fibers at or near the reconfigurable portion of the flexible instrument ([0034]: a plurality of parallel optical fibers helically wrapped around the balloon to monitor balloon diameter variation between the proximal end of the balloon and the distal end of the balloon).
Regarding claim 8, O’Beirne discloses all limitations of claim 5, as discussed above, and O’Beirne discloses:
wherein the at least one supplemental optical fiber includes at least one fiber Bragg grating ([0034]: each optical fiber having at least one fiber Bragg grating sensor).
Regarding claim 16, O’Beirne discloses a method (at least Fig. 1) for sensing flexure in a reconfigurable portion (balloon 122) of a flexible instrument (balloon catheter 102), comprising:
configuring a plurality of shape or strain sensing optical fibers in a flexible instrument (balloon catheter 102) within at least one lumen (Fig. 2: proximal end 124 of balloon 124; [0034]: a plurality of parallel optical fibers helically wrapped around the balloon, each optical fiber having at least one fiber Bragg grating sensor … to monitor balloon diameter 
the plurality of optical fibers extending a length of the flexible instrument ([0034]: a plurality of parallel optical fibers helically wrapped around the balloon); and
measuring movement of the plurality of optical fibers relative to one another ([0034]: a plurality of parallel optical fibers to monitor balloon diameter variation) with an optical interrogator (Fig. 1: optical interrogator 103; [0028]: optical interrogator 103 emits light through optical fiber) and an optical interpreter (Fig. 1: wavelength detector 105; [0028]-[0029]: wavelength detector 105 correlates strain into a diameter of balloon 122) to sense a change in distance between the plurality of optical fibers to detect a state of a reconfigurable portion of the flexible instrument ([0034]: multiple diffraction gratings may be positioned along the working portion of the balloon in order to monitor balloon diameter variation between the proximal end of the balloon and the distal end of the balloon and ensure symmetrical expansion of the balloon).
It is noted that the limitation “measuring movement relative to one another … to sense a change in distance between the plurality of optical fibers” was given a broadest reasonable interpretation in light of the specification as “measuring the inflation or deflation of the balloon, the expansion/contraction of a stent or endograft, etc.” (pg. 17, lines 12-15 of the specification of the instant application).

Regarding claim 17, O’Beirne discloses all limitations of claim 16, as discussed above, and O’Beirne discloses:
wherein the flexible instrument includes a balloon catheter (balloon catheter 102) and the reconfigurable portion includes a balloon ([0034]: monitor balloon diameter variation), and measuring movement includes measuring the inflation or deflation of the balloon ([0034]: a plurality of parallel optical fibers to monitor balloon diameter variation).
Regarding claim 19, O’Beirne discloses all limitations of claim 16, as discussed above, and O’Beirne discloses:
wherein the plurality of optical fibers include at least one supplemental optical fiber to measure the reconfigurable portion of the flexible instrument ([0034]: a plurality of parallel optical fibers helically wrapped around the balloon, each optical fiber having at least one fiber Bragg grating sensor).
	O’Beirne further discloses in a different embodiment:
a fiber configured to measure an entire length of the flexible instrument ([0026]: optical fiber 140 extends the entire length of catheter 102 during tracking of the catheter through the vasculature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan’s plurality of optical fibers for monitoring balloon diameter to include Chan’s optical fiber configured to measure an entire length of a catheter. The motivation for the combination would have been to allow “tracking of the catheter through the vasculature”, as taught by O’Beirne ([0026]), along with monitoring balloon diameter.
Regarding claim 20, O’Beirne discloses all limitations of claim 16, as discussed above, and O’Beirne further discloses:
wherein the at least one supplemental optical fiber includes a plurality supplemental optical fibers ([0034]: a plurality of parallel optical fibers) and further comprising a second launch position for the plurality supplemental optical fibers at or near the reconfigurable portion of the 
Regarding claim 23, O’Beirne discloses all limitations of claim 16, as discussed above, and O’Beirne discloses:
displaying the reconfigurable portion of the flexible instrument using the strain or shape data from the plurality of optical fibers ([0028]: display on display 107 a visual or pictorial illustration of balloon diameter; [0034]: a plurality of parallel optical fibers, each having at least one fiber Bragg grating sensor, to monitor balloon diameter variation).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over O’Beirne as applied to claim 1, above, and further in view of Glover et al. (US PG Pub No. 2017/0281025, priority date of 28 Oct 2011) - hereinafter referred to as Glover.
Regarding claim 3, O’Beirne discloses all limitations of claim 1, as discussed above, and O’Beirne does not disclose:
wherein the at least one lumen includes a lumen associated with each of the plurality of optical fibers.
	Glover, however, discloses:
at least one lumen including a lumen associated with each of a plurality of optical fibers ([0027]: each optical sensor and its optical fiber being 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan’s at least one lumen to include Glover’s plurality of lumens including a lumen associated with each of a plurality of optical fibers. The motivation for the combination would have been to allow “(optical) sensors being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations spaced apart lengthwise within a distal end portion of the catheter tubing”, as taught by Glover ([0027]), so that each optical sensor can be located.
Claims 4, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Beirne as applied to claims 1, 16, 20, respectively above, and further in view of Onoda et al. (US PG Pub No. 2011/0098533) - hereinafter referred to as Onoda.
Regarding claim 4, O’Beirne discloses all limitations of claim 1, as discussed above, and O’Beirne does not disclose:
wherein the plurality of optical fibers have registered coordinate systems and each of the plurality of optical fibers includes a separate launch position.
	Onoda, however, discloses:
a plurality of optical fibers having registered coordinate systems (Fig. 8-9 and [0097]-[0098]: center positions S1-3 of 3 FBG sensor sections 3A11-13) and
each of the plurality of optical fibers includes a separate launch position (Fig. 4: optical fibers 2A-C at optical switch 7B).
 motivation for the combination would have been to allow “calculates the three-dimensional shape of the optical fiber sensor 2 (including optical fibers 2A-C)”, as taught by Onoda ([0104]), to track the optical fibers inside a patient. 
Regarding claim 18, O’Beirne discloses all limitations of claim 16, as discussed above, and O’Beirne does not disclose:
registering coordinate systems of each of the plurality of optical fibers.
	Onoda, however, discloses:
registering coordinate systems of each of a plurality of optical fibers (Fig. 8-9; [0097]-[0098]: calculate center position of 3 FBG sensor sections).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan’s plurality of optical fibers to include Onoda’s method of registering coordinates of each of a plurality of optical fibers. The motivation for the combination would have been to allow “calculates the three-dimensional shape of the optical fiber sensor 2 (including optical fibers 2A-C)”, as taught by Onoda ([0104]), to track the optical fibers inside a patient. 
Regarding claim 21, O’Beirne discloses all limitations of claim 20, as discussed above, and O’Beirne further discloses:

	O’Beirne does not disclose:
a shape to determine a position of the second launch position in an image and 
locating the second launch position in an image to remove redundant strain/shape data for the plurality supplemental optical fibers.
	Onoda, however, discloses:
a shape to determine a position of a launch position in an image ([0106]: shape of optical fiber sensor 2 comprising 3 optical fiber sensors is 3D shape transformed into 2D shape based on certain viewpoint) and
locating the launch position in an image to remove redundant strain and/or shape data for a plurality of supplemental optical fibers (Fig. 10 and [0106]: 2D shape of the optical fiber sensor 2 displayed on the monitor 14 is the shape of the optical fiber sensor 2 which is the 3D shape transformed into the 2D shape based on a certain viewpoint).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan’s launch position to include Onoda’s shape to determine a position of a launch position in an image and method of locating  motivation for the combination would have been since “it is often relatively easy for the operator to recognize the two-dimensional shape of the insertion portion 12 observed from the Z-axis direction”, as taught by Onoda ([0108]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over O’Beirne as applied to claim 6 above, and further in view of Onoda.
Regarding claim 7, O’Beirne discloses all limitations of claim 6, as discussed above, and O’Beirne discloses:
wherein the second launch position includes a shape to determine a position of the second launch position ([0034]: a plurality of parallel optical fibers helically wrapped around the balloon to monitor balloon diameter variation between the proximal end of the balloon and the distal end of the balloon; [0028]: display determined balloon diameter as a visual or pictorial illustration of balloon diameter of the expanding balloon).
O’Beirne does not disclose:
a shape to determine a position of the second launch position in an image.
Onoda, however, discloses:
a shape to determine a position of a launch position in an image ([0106]: shape of optical fiber sensor 2 comprising 3 optical fiber sensors is 3D shape transformed into 2D shape based on certain viewpoint).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan’s launch position to include Onoda’s shape to determine a position of a launch position in an image. The motivation for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Carlin et al. (US PG Pub No. 2008/0077225) discloses at least determining a diameter of a balloon stent as it is being inflated based on 6 optical fibers (see at least Fig. 5 and 8); and 
Tu et al. (US PG Pub No. 2005/0075704) discloses at least a plurality of optical fibers, including those embedded in basket catheter and middle optical fiber (see at least Fig. 8B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799